Judgment Supreme Court, New York County (Robert Stolz, J.), rendered February 25, 2008, convicting defendant, upon his plea of guilty, of attempted criminal sale of a controlled substance in the third degree, and sentencing him to a term of five years’ probation, unanimously affirmed.
Since the claims defendant raises on appeal were not raised in his motion to withdraw his guilty plea, those claims are unpreserved (see People v Lopez, 71 NY2d 662, 665 [1988]), and we decline to review them in the interest of justice. As an alternative holding, we also reject them on the merits (see People v Frederick, 45 NY2d 520 [1978]). Neither defendant nor his attorney stated any legal basis for withdrawal of the plea, and both declined the court’s offer to be heard further. Contrary to defendant’s suggestion, it was not the function of the court to attempt to guess what grounds might support the motion.
We perceive no basis for reducing the sentence. Concur— Tom, J.P., Andrias, Nardelli, DeGrasse and Freedman, JJ.